IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 RAYETTA LEE,                                   : No. 57 WM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JUDGE MANCINI HONORABLE JUDGE                  :
 BEAVER COUNTY COURT OF COMMON                  :
 PLEAS,                                         :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2021, the Application for Leave to File

Original Process is GRANTED and the “Petition for Writ of Mandamus” is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.